Case:18-06035-MCF13 Doc#:54 Filed:04/24/19 Entered:04/24/19 12:13:30                 Desc: Main
                           Document Page 1 of 5
               IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE DISTRICT OF PUERTO RICO

  IN RE:                                           CASE NO. 18-06035-BKT/O
  CARMEN SOCORRO RIVERA
                                                   CHAPTER 13
  DEBTOR

      OPPOSITION TO MOTION REQUESTING LEAVE TO FILE LATE CLAIM
        FILED BY JOSE MENDEZ ALBARRAN AND OLGA CIRA FONTAN

 TO THE HONORABLE COURT:

 COMES NOW Debtor, represented by Legal Partners, PSC., and through the undersigned

 attorney respectfully represents and prays as follows:

                                         INTRODUCTION

 1.      On February 8, 2019, Jose Mendez Albarran And Olga Cira Fontan La Santa,

 hereinafter “Mendez Albarran” filed a motion titled “Motion Requesting Leave To File Late

 Claim”, hereinafter the motion, see Docket No. 31.


 2.     On February 21, 2018,at Docket No. 37, we requested an extension of time. The

 extension was granted at Docket No. 38.


 3.     On March 25, 2019, at Docket No. 46, Debtor requested an extension of time, to

 allow settlement discussions to conclude. The extension was granted at Docket No. 47.


 4.     Yesterday, April 23, 2019, we were informed by sister counsel, Madeline Llovet

 Otero, that no settlement possibility exists at this time, within the discussed terms.

 Accordingly, there is no immediate settlement possibility.


 5.     Accordingly, we hereby oppose the motion filed by Mendez Albarran at Docket No.

 31, as the remedy sought, that is to allow the filing of a late file and/or to extend the term

 to file it, is unavailable under law.



                                               1
Case:18-06035-MCF13 Doc#:54 Filed:04/24/19 Entered:04/24/19 12:13:30                 Desc: Main
                           Document Page 2 of 5
                         FACTUAL BACKGROUND


 6.       The Debtor filed this bankruptcy petition on October 16, 2018. Docket No. 1.


 7.       The deadline for creditor filing proof of claims was set to December 26, 2018. Docket

 No. 4.


 8.       On January 31, 2019, Mendez Albarran appeared represented by counsel. Docket No.

 26.


 9.       On February 8, 2019, Mendez Albarran filed a motion requesting leave to file a late

 claim. Docket No. 31


 10.      The motion requests that Mendez Albarran be allowed to file a claim after the

 deadline set for December 26, 2018. In support, the motions at ¶3 alleges that “Creditor

 is a person not familiar with the bankruptcy proceedings and failed to file the

 corresponding proof of claims as he was unaware of the bar dates.”


 11.      Even though Mendez Albarran is not an institutional creditor, is not a neophyte

 either. To say that is not familiar with bankruptcy proceedings, is not excusable neglect.

 At the same time, we find the argument misleading, as Mendez Albarran appeared in the

 case of In re Reyes Irizarry, 99-05820, Docket No. 8.


 12.      Notwithstanding, the remedy sought by Mendez Albarran, is unavailable, and this

 Honorable Court is left with no authority to provide any relief. Mendez Albarran cites




                                                2
Case:18-06035-MCF13 Doc#:54 Filed:04/24/19 Entered:04/24/19 12:13:30 Desc: Main
                                Document Page 3 of 5
 Bankruptcy Rule 9006(b)(1)1 in support of their request, but fail to realize that said remedy

  is limited by 9006(b)(3)2 and only in the enumerated circumstances provided in 3002(c).


  13.    Bankruptcy Rule 9006(b)(1), cited by Mendez Albarran, begins with: “[E]xcept as

  provided in paragraphs (2) and (3) of this subdivision, ...”. The exemption in paragraph

  three (3) squarely fits to the facts before the Court, because the enlargement is controlled

  by 3002(c), one of the exemptions found in 9006(b)(3).


  14.    Under Bankruptcy Rule 9006(b)(3), this Honorable Court can grant an extension

  of a non-governmental creditor's deadline to file a proof of claim “only to the extent and

  under the conditions stated in” Bankruptcy Rule 3002(c) itself. Bankruptcy Rule 3002(c)

  provides seven enumerated exceptions to the timely filing of a proof of claim, and none is

  present in this case.


  15.    Mendez Albarran, only argues that “Creditor is a person not familiar with the

  bankruptcy proceedings and failed to file the corresponding proof of claims as he was



         1
                (b) Enlargement.
                (1) In General. Except as provided in paragraphs (2) and (3) of this
                subdivision, when an act is required or allowed to be done at or within a
                specified period by these rules or by a notice given thereunder or by order
                of court, the court for cause shown may at any time in its discretion (1)
                with or without motion or notice order the period enlarged if the request
                therefor is made before the expiration of the period originally prescribed
                or as extended by a previous order or (2) on motion made after the
                expiration of the specified period permit the act to be done where the
                failure to act was the result of excusable neglect.
         2
                (3) Enlargement Governed By Other Rules. The court may enlarge the
                time for taking action under Rules 1006(b)(2), 1017(e), 3002(c), 4003(b),
                4004(a), 4007(c), 4008(a), 8002, and 9033, only to the extent and
                under the conditions stated in those rules. In addition, the court
                may enlarge the time to file the statement required under Rule 1007(b)(7),
                and to file schedules and statements in a small business case under
                §1116(3) of the Code, only to the extent and under the conditions stated in
                Rule 1007(c). Bold supplied.

                                               3
Case:18-06035-MCF13 Doc#:54 Filed:04/24/19 Entered:04/24/19 12:13:30 Desc: Main
                                Document Page 4 of 5
 unaware of the bar dates.” We cannot equate excusable neglect to failing to read the notice

  or failing to know the law. Even if the Court were to find that lack of knowledge is excusable

  neglect, Mendez Albarran to begin with would have to show that they are “an infant or

  incompetent” as required by 3000(c)(2)3.


  16.    Mendez Albarran has not even alleged facts that would permit the Court to even

  consider the relief sought. As recently explained by In re Heyden, 570 B.R. 489, 492–93

  (Bankr. W.D. Pa. 2017):

         Thus, under Rule 9006(b)(3), bankruptcy courts are not permitted to
         authorize an untimely claim filing in Chapter 7 or 13 on the basis of the
         excusable neglect standard of Rule 9006(b)(1). That is what the Official
         Advisory Committee Notes to the Rule state, and there are numerous cases
         so holding. See, e.g., In re Townsville, 268 B.R. 95, 105 (Bankr. E.D. Pa.
         2001), In re Gardenhire, 209 F.3d 1145, 1152 (9th Cir. 2000), In re Egan, 526
         B.R. 111 (Bankr. S.D.N.Y. 2015), In re Voccola, 234 B.R. 239 (Bankr. D. R.I.
         1999). See also, Lundin, Chapter 13 Bankruptcy, 4th Ed. at § 282.1, footnote
         15 (citing cases). Many of those same cases also go on to say that a
         bankruptcy court lacks the power to enlarge the time for filing claims in
         Chapter 13 cases on any equitable basis.

  17.    Mendez Albarran is not entitled to the remedy sought. Accordingly, their motion to

  be allowed to file an untimely proof of claim should be denied.

         WHEREFORE Debtor prays from this Honorable Court to deny Jose Mendez

  Albarran And Olga Cira Fontan La Santa’s motion.

  I HEREBY CERTIFY that on this date, I electronically filed the foregoing with the Clerk
  of the Court using the CM/ECF system which will send notification, upon information and
  belief, of such filing to: Monsita Lecaroz Arribas, Esq., U.S. Trustee’s Office, and Madeleine
  Llovet Otero, Esq., attorney for Mendez Albarrán, in addition to any and all parties
  registered in this case to receive CM/ECF Notices. We will serve by regular mail this
  document to any the above-named persons, upon knowing that they are non CM/ECF
  participants.
  RESPECTFULLY SUBMITTED.
  In Carolina, Puerto Rico, April 24, 2019



         3
                (2) In the interest of justice and if it will not unduly delay the
                administration of the case, the court may extend the time for filing a proof
                of claim by an infant or incompetent person or the representative of either.

                                                4
Case:18-06035-MCF13 Doc#:54 Filed:04/24/19 Entered:04/24/19 12:13:30   Desc: Main
                           Document Page 5 of 5


                                                  LEGAL PARTNERS, P.S.C.
                                                      Box 316, Señorial Station
                                                    San Juan, P.R. 00926-6023
                                                     Telephone: (787) 791-1818
                                                           Fax: (787) 791-4260

                                                    /s/Juan M. Suárez Cobo
                                                    JUAN M. SUÁREZ COBO
                                                               USDCPR 211010
                                                        suarezcobo@gmail.com




                                       5
